Exhibit 10.19

Execution Version

 

SECOND LIEN
GUARANTY AND PLEDGE AGREEMENT

 

DATED AS OF

JANUARY 31, 2008

 

 

MADE BY

 

 

LINN ENERGY, LLC

AND

EACH OF THE OTHER OBLIGORS (AS DEFINED HEREIN)

 

 

IN FAVOR OF

 

 

BNP PARIBAS,

AS ADMINISTRATIVE AGENT

 

 

ALL LIENS GRANTED BY THIS INSTRUMENT SHALL, TO THE EXTENT SET FORTH IN THE
INTERCREDITOR AGREEMENT DATED JANUARY 31, 2008 BY AND AMONG LINN ENERGY, LLC,
BNP PARIBAS, AS SENIOR ADMINISTRATIVE AGENT, BNP PARIBAS, AS SUBORDINATED
ADMINISTRATIVE AGENT AND PARTIES THERETO, BE SUBORDINATE AND JUNIOR TO ALL LIENS
GRANTED BY GRANTOR TO SECURE THE SENIOR INDEBTEDNESS REGARDLESS OF THE RELATIVE
PRIORITY OF SUCH LIENS, SUCH INTERCREDITOR AGREEMENT BEING INCORPORATED HEREIN
AND BY THIS REFERENCE BEING MADE A PART HEREOF.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions

1

 

 

Section 1.01

Definitions

1

Section 1.02

Other Definitional Provisions

6

Section 1.03

Rules of Interpretation

6

 

 

 

ARTICLE II Guarantee

6

 

 

Section 2.01

Guarantee

6

Section 2.02

Right of Contribution

7

Section 2.03

No Subrogation

7

Section 2.04

Guaranty Amendments, Etc. with respect to the Borrower Obligations

7

Section 2.05

Waivers

8

Section 2.06

Guaranty Absolute and Unconditional

8

Section 2.07

Reinstatement

10

Section 2.08

Payments

10

 

 

 

ARTICLE III Grant of Security Interest

10

 

 

 

Section 3.01

Grant of Security Interest

10

Section 3.02

Transfer of Pledged Securities

10

 

 

 

ARTICLE IV Representations and Warranties

11

 

 

 

Section 4.01

Representations in Loan Agreement

11

Section 4.02

Title; No Other Liens

11

Section 4.03

Perfected Priority Liens

12

Section 4.04

Obligor Information

12

Section 4.05

Pledged Securities

12

Section 4.06

Benefit to the Guarantor

13

Section 4.07

Solvency

13

 

 

 

ARTICLE V Covenants

13

 

 

 

Section 5.01

Maintenance of Perfected Security Interest; Further Documentation

13

Section 5.02

Changes in Locations, Name, Etc

13

Section 5.03

Pledged Securities

14

 

 

 

ARTICLE VI Remedial Provisions

16

 

 

 

Section 6.01

Code and Other Remedies

16

Section 6.02

Pledged Securities

17

Section 6.03

Private Sales of Pledged Securities

19

Section 6.04

Waiver; Deficiency

20

Section 6.05

Non-Judicial Enforcement

20

 

 

 

ARTICLE VII The Administrative Agent

20

 

 

 

Section 7.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc

20

Section 7.02

Duty of Administrative Agent

21

Section 7.03

Execution of Financing Statements

22

Section 7.04

Authority of Administrative Agent

22

 

 

 

ARTICLE VIII Subordination of Indebtedness

22

 

i

--------------------------------------------------------------------------------


 

Section 8.01

Subordination of All Obligor Claims

23

Section 8.02

Claims in Bankruptcy

23

Section 8.03

Payments Held in Trust

23

Section 8.04

Liens Subordinate

23

Section 8.05

Notation of Records

24

 

 

 

ARTICLE IX Miscellaneous

24

 

 

 

Section 9.01

Waiver

24

Section 9.02

Notices

24

Section 9.03

Payment of Expenses, Indemnities, Etc

24

Section 9.04

Amendments in Writing

25

Section 9.05

Successors and Assigns

25

Section 9.06

Survival; Revival; Reinstatement

25

Section 9.07

Counterparts; Integration; Effectiveness

26

Section 9.08

Severability

26

Section 9.09

Set-Off

26

Section 9.10

Governing Law; Submission to Jurisdiction

27

Section 9.11

Headings

28

Section 9.12

Acknowledgments

28

Section 9.13

Additional Obligors and Pledgors

28

Section 9.14

Releases

29

Section 9.15

Acceptance

29

 

SCHEDULES:

 

1              Notice Addresses of Obligors

2              Description of Pledged Securities

3              Filings and Other Actions Required to Perfect Security Interests

4              Location of Jurisdiction of Organization and Chief Executive
Office

 

ANNEXES:

 

I               Form of Assumption Agreement

II             Form of Supplement

 

ii

--------------------------------------------------------------------------------


 

This SECOND LIEN GUARANTY AND PLEDGE AGREEMENT, dated as of January 31, 2008, is
made by LINN ENERGY, LLC, a Delaware limited liability company (the “Borrower”),
and each of the signatories hereto (the Borrower and each of the signatories
hereto, together with any other Subsidiary of the Borrower that becomes a party
hereto from time to time after the date hereof, the “Obligors”), in favor of BNP
PARIBAS, as administrative agent (in such capacity, together with its successors
in such capacity, the “Administrative Agent”), for the banks and other financial
institutions (the “Lenders”) from time to time party to the Second Lien Term
Loan Agreement dated of even date herewith (as amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among the Borrower,
the Lenders and the Administrative Agent.

 

R E C I T A L S

 

A.            It is a condition precedent to the effectiveness of the Loan
Agreement that the Obligors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Lenders.

 

G.            NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows:

 

ARTICLE I
Definitions

 

Section 1.01           Definitions.

 

(a)           Unless otherwise defined herein, terms defined in the Loan
Agreement and used herein have the meanings given to them in the Loan Agreement,
and all uncapitalized terms which are defined in the UCC on the date hereof are
used herein as so defined.

 

(b)           The following terms have the following meanings:

 

“Agreement” means this Second Lien Guaranty and Pledge Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Assumption Agreement” means an Assumption Agreement substantially in the form
attached hereto as Annex I.

 

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time.

 

“Borrower Obligations” means the collective reference to the payment and
performance of all Indebtedness and all obligations of the Borrower and its
Subsidiaries under the Guaranteed Documents, including, without limitation, the
unpaid principal of and interest on the Loans and all other obligations and
liabilities of the Borrower and its Subsidiaries (including, without limitation,
interest accruing at the then applicable rate provided in the Loan Agreement
after the maturity of the Loans and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to

 

--------------------------------------------------------------------------------


 

 the Guaranteed Creditors, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, the Guaranteed Documents, whether on
account of principal, interest, reimbursement obligations, payments in respect
of an early termination date, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Guaranteed Creditors that are required to be paid by the Borrower pursuant to
the terms of any Guaranteed Document).

 

“Collateral” has the meaning assigned such term in Section 3.01.

 

“Guaranteed Creditors” means the collective reference to the Administrative
Agent and the Lenders.

 

“Guaranteed Documents” means the collective reference to the Loan Agreement, the
other Loan Documents and any other document made, delivered or given in
connection with any of the foregoing.

 

“Guaranteed Swap Agreement” means any present or future Swap Agreement between
the Borrower or any Subsidiary and any Senior Revolving Lender or any Affiliate
of any Senior Revolving Lender while such Person (or, in the case of an
Affiliate of a Senior Revolving Lender, the Person affiliated therewith) is a
Senior Revolving Lender regardless of when such Swap Agreement was entered
into.  For the avoidance of doubt, a Swap Agreement ceases to be a Guaranteed
Swap Agreement if the Person that is the counterparty to the Borrower or a
Subsidiary under a Swap Agreement ceases to be a Senior Revolving Lender under
the Senior Revolving Credit Agreement (or, in the case of an Affiliate of a
Senior Revolving Lender, the Person affiliated therewith ceases to be a Senior
Revolving Lender under the Senior Revolving Credit Agreement).

 

“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) all obligations and
liabilities of such Guarantor which may arise under or in connection with any
Guaranteed Document to which such Guarantor is a party, in each case, whether on
account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Guaranteed Creditor under any
Guaranteed Document).

 

“Guarantors” means the collective reference to each Obligor other than the
Borrower.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof entered into by and among the Senior Revolving Administrative
Agent, the Administrative Agent, and the Borrower and the Guarantors, as the
same may from time to time be amended, modified, supplemented or restated.

 

“Issuers” means the collective reference to the issuers of the Pledged
Securities.

 

“LLC” means, with respect to each Pledgor, each limited liability company
described or referred to in Schedule 2 in which such Pledgor has an interest.

 

2

--------------------------------------------------------------------------------


 

“LLC Agreement” means, with respect to each Pledgor, each operating agreement
relating to an LLC, as each agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified from time to time.

 

“Obligations” means:  (a) in the case of the Borrower, the Borrower Obligations
and (b) in the case of each Guarantor, its Guarantor Obligations.

 

“Obligor Claims” has the meaning assigned to such term in Section 8.01.

 

“Partnership” means, with respect to each Pledgor, each partnership described or
referred to in Schedule 2 (as the same may be supplemented from time to time
pursuant to a Supplement) in which such Pledgor has an interest.

 

“Partnership Agreement” means, with respect to each Pledgor, each partnership
agreement governing a Partnership, as each such agreement has heretofore been,
and may hereafter be, amended, restated, supplemented or otherwise modified.

 

“Pledged LLC Interests” means, with respect to each Pledgor, all right, title
and interest of such Pledgor as a member of each LLC and all right, title and
interest of any Pledgor in, to and under each LLC Agreement.

 

“Pledged Partnership Interests” means, with respect to each Pledgor, all right,
title and interest of such Pledgor as a limited or general partner in all
Partnerships and all right, title and interest of any Pledgor in, to and under
the Partnership Agreements.

 

“Pledged Securities” means: (a) the Equity Interests described or referred to in
Schedule 2 (as the same may be supplemented from time to time pursuant to a
Supplement); and (b) (i) the certificates or instruments, if any, representing
such Equity Interests, (ii) all dividends (cash, Equity Interests or otherwise),
cash, instruments, rights to subscribe, purchase or sell and all other rights
and Property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such securities, (iii) all
replacements, additions to and substitutions for any of the Property referred to
in this definition, including, without limitation, claims against third parties,
(iv) the proceeds, interest, profits and other income of or on any of the
Property referred to in this definition, (v) all security entitlements in
respect of any of the foregoing, if any and (vi) all books and records relating
to any of the Property referred to in this definition.

 

“Pledgor” means any Obligor that now or hereafter pledges Pledged Securities
hereunder.

 

“Proceeds” means all “proceeds” as such term is defined in Section 9.102(64) of
the UCC on the date hereof and, in any event, shall include, without limitation,
all dividends or other income from the Pledged Securities, collections thereon
or distributions or payments with respect thereto.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Senior Indebtedness” means and includes (a) all principal indebtedness for
loans now outstanding or hereafter incurred, and all letter of credit
reimbursement obligations now existing

 

3

--------------------------------------------------------------------------------


 

or hereafter arising, under the Senior Revolving Credit Agreement, (b) all
amounts now or hereafter owing to any of the Senior Revolving Lenders or any of
their Affiliates under any Guaranteed Swap Agreement, (c) all interest accruing
on the Senior Indebtedness described in the preceding clauses (a) and (b), and
(d) all other monetary obligations (whether now outstanding or hereafter
incurred) for which the Borrower or any Guarantor is responsible or liable as
obligor, guarantor or otherwise under or pursuant to any of the Senior Revolving
Credit Documents including, without limitation, all fees, penalties, yield
protections, breakage costs, damages, indemnification obligations, reimbursement
obligations, and expenses (including, without limitation, fees and expenses of
counsel to the Senior Indebtedness Representative and the Senior Revolving
Lenders) together with interest on the foregoing to the extent provided for in
the Senior Revolving Credit Documents.  The interest described in the preceding
clause (c) and the premiums and penalties described in the preceding clause
(d) include, without limitation, all interest accruing after the commencement of
any Insolvency Proceeding under the terms of the Senior Revolving Credit
Documents whether or not such interest constitutes an allowed claim in any such
Insolvency Proceeding.

 

“Senior Indebtedness Representative” means (a) initially, BNP Paribas, as
administrative agent for the Senior Revolving Lenders under the Senior Revolving
Credit Agreement or (b) such other Person selected by the Majority Lenders (as
such term is defined in the Senior Revolving Credit Agreement) to replace BNP
Paribas or the then Senior Indebtedness Representative.

 

“Senior Revolving Administrative Agent” means BNP Paribas, as administrative
agent for the Senior Revolving Lenders.

 

“Senior Revolving Borrower Obligations” means the collective reference to the
payment and performance of all Senior Indebtedness and all obligations of the
Borrower and its Subsidiaries under the Senior Revolving Credit Documents,
including, without limitation, the unpaid principal of and interest on the Loans
and the LC Exposure (as such terms are defined in the Senior Revolving Credit
Agreement) and all other obligations and liabilities of the Borrower and its
Subsidiaries (including, without limitation, interest accruing at the then
applicable rate provided in the Senior Revolving Credit Agreement after the
maturity of the Loans and LC Exposure and interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Senior Revolving Guaranteed Creditors, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Senior
Revolving Guaranteed Documents, whether on account of principal, interest,
reimbursement obligations, payments in respect of an early termination date,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Senior Revolving Guaranteed
Creditors that are required to be paid by the Borrower pursuant to the terms of
any Senior Revolving Guaranteed Document).

 

“Senior Revolving Credit Agreement” means that certain Third Amended and
Restated Credit Agreement dated as of August 1, 2007, as amended by that certain
First Amendment to Third Amended and Restated Credit Agreement, dated
November 2, 2007 and the Second Amendment to Third Amended and Restated Credit
Agreement, dated January 31, 2008, among

 

4

--------------------------------------------------------------------------------


 

the Borrower, BNP Paribas, as administrative agent, and the financial
institutions listed therein from time to time as Senior Revolving Lenders, as
from time to time renewed, extended, amended, supplemented, or restated, and any
agreements representing the refinancing, replacement, or substitution in whole
or in part of the revolving credit loans and letter of credit liabilities made
or incurred under such Senior Revolving Credit Agreement, provided that the
terms of such refinancing, replacement or substitution and the financing
documentation entered into in connection therewith are consistent with the terms
of the Senior Revolving Credit Agreement and other Senior Revolving Credit
Documents in effect prior to such refinancing, replacement or substitution or
could have been included in such Senior Revolving Credit Documents by an
amendment or other modification that would not be prohibited by the terms of the
Intercreditor Agreement.

 

“Senior Revolving Credit Documents” means, collectively, (a) the Senior
Revolving Credit Agreement and the Guaranteed Swap Agreements, (b) any note,
bond or other instrument evidencing Senior Indebtedness, (c) all mortgages,
security agreements, pledge agreements or financing statements evidencing,
creating or perfecting any Lien to secure the Senior Indebtedness in any way,
(d) all guarantees of the Senior Indebtedness, (e) all other documents,
instruments or agreements relating to the Senior Indebtedness now or hereafter
executed or delivered by and among the Borrower, any Subsidiary, the Senior
Indebtedness Representative or any Senior Revolving Lender, including without
limitation each of the other “Loan Documents” as such term is defined in the
Senior Revolving Credit Agreement, and (f) all renewals, extensions, amendments,
modifications or restatements of the foregoing.

 

“Senior Revolving Guaranteed Creditors” means the collective reference to the
Senior Revolving Administrative Agent, the Senior Revolving Lenders and the
Affiliates to the Senior Revolving Lenders party to the Guaranteed Swap
Agreements.

 

“Senior Revolving Guaranteed Documents” means the collective reference to the
Senior Revolving Credit Agreement, the other Senior Revolving Credit Documents,
each Guaranteed Swap Agreement and any other document made, delivered or given
in connection with any of the foregoing.

 

“Senior Revolving Guarantor Obligations” means with respect to any Guarantor,
the collective reference to (a) the Senior Revolving Borrower Obligations and
(b) all obligations and liabilities of such Guarantor which may arise under or
in connection with any Senior Revolving Guaranteed Document to which such
Guarantor is a party, in each case, whether on account of principal, interest,
guarantee obligations, reimbursement obligations, payments in respect of an
early termination date, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to any
Senior Revolving Guaranteed Creditor under any Senior Revolving Guaranteed
Document).

 

“Senior Revolving Lenders” means all Persons which now or hereafter constitute a
“Lender” under the Senior Revolving Credit Agreement and their respective
successors and assigns, and all Persons refinancing any Senior Indebtedness and
their respective successors and assigns.

 

“Supplement” means a Supplement substantially in the form attached hereto as
Annex II.

 

5

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Guaranteed Creditors’ security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Texas, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection, the effect
thereof or priority and for purposes of definitions related to such provisions.

 

Section 1.02           Other Definitional Provisions.  Where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Pledgor, refer to such Pledgor’s Collateral or the relevant part
thereof.

 

Section 1.03           Rules of Interpretation.  Section 1.04 and Section 1.05
of the Loan Agreement are hereby incorporated herein by reference and shall
apply to this Agreement, mutatis mutandis.

 

ARTICLE II
Guarantee

 

Section 2.01           Guarantee.

 

(a)           Each of the Guarantors hereby jointly and severally,
unconditionally and irrevocably, guarantees to the Guaranteed Creditors and each
of their respective successors, indorsees, transferees and assigns, the prompt
and complete payment in cash and performance by the Borrower when due (whether
at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations.  This is a guarantee of payment and not collection and the
liability of each Guarantor is primary and not secondary.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.02).

 

(c)           Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this ARTICLE II or
affecting the rights and remedies of any Guaranteed Creditor hereunder.

 

(d)           Each Guarantor agrees that if the maturity of the Borrower
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor.  The guarantee contained in this ARTICLE II shall remain in
full force and effect until all the Borrower Obligations shall have been
satisfied by payment in full in cash.

 

(e)           No payment made by any Obligor, any other guarantor or any other
Person or received or collected by any Guaranteed Creditor from the Borrower,
any of the

 

6

--------------------------------------------------------------------------------


 

Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full in cash.

 

Section 2.02           Right of Contribution.  Each Guarantor hereby agrees that
to the extent that a Guarantor shall have paid more than its proportionate share
of any payment made hereunder, such Guarantor shall be entitled to seek and
receive contribution from and against any other Guarantor hereunder which has
not paid its proportionate share of such payment.  Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.03.  The
provisions of this Section 2.02 shall in no respect limit the obligations and
liabilities of any Guarantor to the Guaranteed Creditors, and each Guarantor
shall remain liable to the Guaranteed Creditors for the full amount guaranteed
by such Guarantor hereunder.

 

Section 2.03           No Subrogation.  Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
any Guaranteed Creditor, no Guarantor shall be entitled to be subrogated to any
of the rights of any Guaranteed Creditor against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by any
Guaranteed Creditor for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Guaranteed Creditors by the Borrower on account of the Borrower Obligations
are irrevocably and indefeasibly paid in full in cash.  If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Borrower Obligations shall not have been irrevocably and indefeasibly
paid in full in cash, such amount shall be held by such Guarantor in trust for
the Guaranteed Creditors, and shall, forthwith upon receipt by such Guarantor,
be turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Borrower Obligations, whether matured or
unmatured, in accordance with Section 10.02(c) of the Loan Agreement.

 

Section 2.04           Guaranty Amendments, Etc. with respect to the Borrower
Obligations. Each Guarantor shall remain obligated hereunder, and such
Guarantor’s obligations hereunder shall not be released, discharged or otherwise
affected, notwithstanding that, without any reservation of rights against any
Guarantor and without notice to, demand upon or further assent by any Guarantor
(which notice, demand and assent requirements are hereby expressly waived by
such Guarantor), (a) any demand for payment of any of the Borrower Obligations
made by any Guaranteed Creditor may be rescinded by such Guaranteed Creditor or
otherwise and any of the Borrower Obligations continued; (b) the Borrower
Obligations, the liability of any other Person upon or for any part thereof or
any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by,
or any

 

7

--------------------------------------------------------------------------------


 

 indulgence or forbearance in respect thereof granted by, any Guaranteed
Creditor; (c) any Guaranteed Document may be amended, modified, supplemented or
terminated, in whole or in part, as the Guaranteed Creditors may deem advisable
from time to time; (d) any collateral security, guarantee or right of offset at
any time held by any Guaranteed Creditor for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released; (e) any
additional guarantors, makers or endorsers of the Borrower’s Obligations may
from time to time be obligated on the Borrower’s Obligations or any additional
security or collateral for the payment and performance of the Borrower’s
Obligations may from time to time secure the Borrower’s Obligations; or (f) any
other event shall occur which constitutes a defense (other than a defense of
payment or performance in full) or release of sureties generally.  No Guaranteed
Creditor shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this ARTICLE II or any Property subject thereto.

 

Section 2.05           Waivers.  Each Guarantor hereby waives any and all notice
of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Guaranteed Creditor upon
the guarantee contained in this ARTICLE II or acceptance of the guarantee
contained in this ARTICLE II; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
ARTICLE II and no notice of creation of the Borrower Obligations or any
extension of credit already or hereafter contracted by or extended to the
Borrower need be given to any Guarantor; and all dealings between the Borrower
and any of the Guarantors, on the one hand, and the Guaranteed Creditors, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this ARTICLE II.  Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Borrower Obligations.

 

Section 2.06           Guaranty Absolute and Unconditional.

 

(a)           Each Guarantor understands and agrees that the guarantee contained
in this ARTICLE II is, and shall be construed as, a continuing, completed,
absolute and unconditional guarantee of payment, and each Guarantor hereby
waives any defense of a surety or guarantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its obligations hereunder shall not be discharged or
otherwise affected as a result of any of the following:

 

(i)            the invalidity or unenforceability of any Guaranteed Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Guaranteed Creditor;

 

(ii)           any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against any Guaranteed Creditor;

 

(iii)          the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of the Borrower or

 

8

--------------------------------------------------------------------------------


 

any other Guarantor or any other Person at any time liable for the payment of
all or part of the Obligations, including any discharge of, or bar or stay
against collecting, any Obligation (or any part of them or interest therein) in
or as a result of such proceeding;

 

(iv)          any sale, lease or transfer of any or all of the assets of the
Borrower or any other Guarantor, or any changes in the shareholders of the
Borrower or any other Guarantor;

 

(v)           any change in the corporate existence (including its constitution,
laws, rules, regulations or power), structure or ownership of any Obligor or in
the relationship between the Borrower and any Obligor;

 

(vi)          the fact that any Collateral or Lien contemplated or intended to
be given, created or granted as security for the repayment of the Obligations
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other Lien, it being recognized and agreed by each of the
Guarantors that it is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the Collateral for the Obligations;

 

(vii)         the absence of any attempt to collect the Obligations or any part
of them from any Obligor;

 

(viii)        (A) any Guaranteed Creditor’s election, in any proceeding
instituted under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien
by the Borrower, as debtor-in-possession, or extension of credit, under
Section 364 of the Bankruptcy Code; (C) the disallowance, under Section 502 of
the Bankruptcy Code, of all or any portion of any Guaranteed Creditor’s claim
(or claims) for repayment of the Obligations; (D) any use of cash collateral
under Section 363 of the Bankruptcy Code; (E) any agreement or stipulation as to
the provision of adequate protection in any bankruptcy proceeding; (F) the
avoidance of any Lien in favor of the Guaranteed Creditors or any of them for
any reason; or (G) failure by any Guaranteed Creditor to file or enforce a claim
against the Borrower or its estate in any bankruptcy or insolvency case or
proceeding; or

 

(ix)           any other circumstance or act whatsoever, including any action or
omission of the type described in Section 2.04 (with or without notice to or
knowledge of the Borrower or such Guarantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
ARTICLE II, in bankruptcy or in any other instance.

 

(b)           When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, any Guaranteed Creditor may, but
shall be under no obligation to, join or make a similar demand on or otherwise
pursue or exhaust such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by any Guaranteed Creditor to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other

 

9

--------------------------------------------------------------------------------


 

Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Guaranteed Creditor against any Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

 

Section 2.07           Reinstatement.  The guarantee contained in this ARTICLE
II shall continue to be effective, or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any of the Borrower Obligations is
rescinded or must otherwise be restored or returned by any Guaranteed Creditor
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its Property, or otherwise,
all as though such payments had not been made.

 

Section 2.08           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent, for the ratable benefit of
the Guaranteed Creditors, without set-off, deduction or counterclaim, in
dollars, in immediately available funds, at the offices of the Administrative
Agent specified in Section 12.01 of the Loan Agreement.

 

ARTICLE III
Grant of Security Interest

 

Section 3.01           Grant of Security Interest.  Each Pledgor hereby pledges,
assigns and transfers to the Administrative Agent, and hereby grants to the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors, a
security interest in all of the following Property now owned or at any time
hereafter acquired by such Pledgor or in which such Pledgor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete

payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Pledgor’s Obligations:

 

(1)           all Pledged Securities;

 

(2)           all books and records pertaining to the Pledged Securities; and

 

(3)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.

 

Section 3.02           Transfer of Pledged Securities.  Upon the payment in full
of all Senior Revolving Guarantor Obligations, the termination of the
commitments under the Senior Revolving Credit Documents and the expiration,
termination, or cash-collateralization of all letters of credit issued by any
holder of Senior Indebtedness and to the extent the Pledge Securities constitute
“securities” under Article 8 of the UCC, all certificates or instruments
representing or evidencing such Pledged Securities shall be delivered to and
held pursuant hereto by the Administrative Agent or a Person designated by the
Administrative Agent and shall be in

 

10

--------------------------------------------------------------------------------


 

suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, and accompanied by any required
transfer tax stamps to effect the pledge of the Pledged Securities to the
Administrative Agent.  Notwithstanding the preceding sentence, at the
Administrative Agent’s reasonable discretion, to the extent the Pledge
Securities constitute “securities” under Article 8 of the UCC and upon the
payment in full of all Senior Revolving Guarantor Obligations, the termination
of the commitments under the Senior Revolving Credit Documents and the
expiration, termination, or cash-collateralization of all letters of credit
issued by any holder of Senior Indebtedness, all such Pledged Securities must be
delivered or transferred in such manner as to permit the Administrative Agent to
be a “protected purchaser” to the extent of its security interest as provided in
Section 8.303 of the UCC (if the Administrative Agent otherwise qualifies as a
protected purchaser).  During the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice, to transfer to or to register in the name of the Administrative
Agent or any of its nominees any or all of the Pledged Securities, subject only
to the revocable rights specified in Section 6.02(b).  In addition, during the
continuance of an Event of Default, after payment in full of all Senior
Revolving Guarantor Obligations, the termination of the commitments under the
Senior Revolving Credit Documents and the expiration, termination, or
cash-collateralization of all letters of credit issued by any holder of Senior
Indebtedness, the Administrative Agent shall have the right at any time to
exchange certificates or instruments representing or evidencing Pledged
Securities for certificates or instruments of smaller or larger denominations.

 

ARTICLE IV
Representations and Warranties

 

To induce the Administrative Agent and the Lenders to enter into the Loan
Agreement, each Obligor hereby represents and warrants to the Administrative
Agent and each Lender that:

 

Section 4.01           Representations in Loan Agreement. In the case of each
Guarantor, the representations and warranties set forth in Article VII of the
Loan Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party are true and correct in all material respects,
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 4.01, be deemed to
be a reference to such Guarantor’s knowledge.

 

Section 4.02           Title; No Other Liens.  Except for the security interest
granted to the Administrative Agent for the ratable benefit of the Guaranteed
Creditors pursuant to this Agreement and the security interest granted to the
Senior Revolving Administrative Agent to secure the Senior Revolving Guarantor
Obligations, such Pledgor is the record and beneficial owner of its respective
items of the Collateral free and clear of any and all Liens and has rights in or
the power to transfer each item of the Collateral in which a Lien is granted by
it hereunder, free and clear of any Lien.  No financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors,
pursuant to this Agreement or the Security Instruments and such as have been
filed in favor of the Senior Revolving Administrative Agent, for the ratable
benefit of the Senior Revolving Guaranteed Creditors, pursuant to the Senior
Revolving Credit Documents.

 

11

--------------------------------------------------------------------------------


 

Section 4.03           Perfected Priority Liens.  The security interests granted
pursuant to this Agreement (a) upon the completion of the filings and the other
actions specified on Schedule 3 constitute valid perfected security interests in
all of the Collateral in favor of the Administrative Agent, for the ratable
benefit of the Guaranteed Creditors, as collateral security for such Pledgor’s
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Pledgor and any Persons purporting to purchase any Collateral
from such Pledgor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Liens securing the Senior Revolving
Guarantor Obligations.

 

Section 4.04           Obligor Information.  On the date hereof, the correct
legal name of such Obligor, all names and trade names that such Obligor has used
in the last five years, such Obligor’s jurisdiction of organization and each
jurisdiction of organization of such Obligor over the last five years,
organizational number, taxpayor identification number, and the location(s) of
such Obligor’s chief executive office or sole place of business over the last
five years are specified on Schedule 4.

 

Section 4.05           Pledged Securities.

 

(a)           The Pledged Securities required to be pledged hereunder and under
the Loan Agreement by such Pledgor are listed in Schedule 2.  The shares of
Pledged Securities pledged by such Pledgor hereunder constitute all the issued
and outstanding shares of all classes of the Equity Interests of each Issuer
owned by such Pledgor.  All the shares of the Pledged Securities have been duly
and validly issued and are fully paid and nonassessable; and such Pledgor is the
record and beneficial owner of, and has good title to, the Pledged Securities
pledged by it hereunder, free of any and all Liens or options in favor of, or
claims of, any other Person, except the security interest created by this
Agreement and the security interests in favor of the Senior Revolving
Administrative Agent to secure the Senior Revolving Guarantor Obligations, and
has rights in or the power to transfer the Pledged Securities in which a Lien is
granted by it hereunder, free and clear of any Lien except for Liens securing
the Senior Revolving Guarantor Obligations.

 

(b)           There are no restrictions on transfer (that have not been waived
or otherwise consented to) in the LLC Agreement governing any Pledged LLC
Interest and the Partnership Agreement governing any Pledged Partnership
Interest or any other agreement relating thereto which would limit or restrict
(i) the grant of a security interest in the Pledged LLC Interests and the
Pledged Partnership Interests, (ii) the perfection of such security interest or
(iii) the exercise of remedies in respect of such perfected security interest in
the Pledged LLC Interests and the Pledged Partnership Interests, in each case,
as contemplated by this Agreement.  Upon the transfer of the Pledged LLC
Interests or the Pledged Partnership Interests pursuant to an exercise of
remedies hereunder in respect of the Pledged LLC Interests and the Pledged
Partnership Interests, a transferee of a membership interest or partnership
interest, as the case may be, of such LLC or Partnership, as the case may be,
shall become a member or partner, as the case may be, of such LLC or
Partnership, as the case may be, entitled to participate in the management
thereof and, upon the transfer of the entire interest of such Pledgor, such
Pledgor ceases to be a member or partner, as the case may be.

 

12

--------------------------------------------------------------------------------


 

Section 4.06           Benefit to the Guarantor.  The Borrower is a member of an
affiliated group of companies that includes each Guarantor, and the Borrower and
the other Guarantors are engaged in related businesses.  Each Guarantor is a
Subsidiary of the Borrower and its guaranty and surety obligations pursuant to
this Agreement reasonably may be expected to benefit, directly or indirectly,
it; and it has determined that this Agreement is necessary and convenient to the
conduct, promotion and attainment of the business of such Guarantor and the
Borrower.

 

Section 4.07           Solvency.  Each Obligor (a) is not insolvent as of the
date hereof and will not be rendered insolvent as a result of this Agreement
(after giving effect to Section 2.02), (b) is not engaged in business or a
transaction, or about to engage in a business or a transaction, for which any
Property remaining with it constitutes unreasonably small capital, and (c) does
not intend to incur, or believe it will incur, Debt that will be beyond its
ability to pay as such Debt matures.

 

ARTICLE V
Covenants

 

Each Obligor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Borrower Obligations
shall have been paid in full in cash:

 

Section 5.01           Maintenance of Perfected Security Interest; Further
Documentation.  Each Pledgor agrees that:

 

(a)           it shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.03 and shall defend such security interest against the claims and
demands of all Persons, other than the Senior Revolving Guaranteed Creditors,
whomsoever.

 

(b)           it will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail.

 

(c)           At any time and from time to time, upon the written request of the
Administrative Agent and the payment in full of all Senior Revolving Guarantor
Obligations, the termination of the commitments under the Senior Revolving
Credit Documents and the expiration, termination, or cash-collateralization of
all letters of credit issued by any holder of Senior Indebtedness, and at the
sole expense of such Pledgor, it will promptly and duly execute and deliver, and
have recorded, such further instruments and documents and take such further
actions as the Administrative Agent may reasonably deem necessary for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, the
delivery of certificated securities and the filing of any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby.

 

Section 5.02           Changes in Locations, Name, Etc.  Such Obligor recognizes
that financing statements pertaining to the Collateral have been or may be filed
where such Obligor

 

13

--------------------------------------------------------------------------------


 

maintains any Collateral or is organized.  Without limitation of
Section 8.01(l) of the Loan Agreement or any other covenant herein, such Obligor
will not cause or permit any change in its (a) corporate name or in any trade
name used to identify it in the conduct of its business or in the ownership of
its Properties, (b) the location of its chief executive office or principal
place of business, (c) its identity or corporate structure or in the
jurisdiction in which it is incorporated or formed, (d) its jurisdiction of
organization or its organizational identification number in such jurisdiction of
organization or (e) its federal taxpayer identification number, unless, in each
case, such Obligor shall (i) notify the Administrative Agent of such change
within ten (10) days after any such change, and (ii) take all action reasonably
requested by the Administrative Agent for the purpose of maintaining the
perfection and priority of the Administrative Agent’s security interests under
this Agreement.  In any notice furnished pursuant to this Section 5.02, such
Obligor will expressly state in a conspicuous manner that the notice is required
by this Agreement and contains facts that may require additional filings of
financing statements or other notices for the purposes of continuing perfection
of the Administrative Agent’s security interest in the Collateral.  At the
request of the Administrative Agent, on or prior to the occurrence of such
event, the Borrower will provide to the Administrative Agent and the Lenders an
opinion of counsel, in form and substance reasonably satisfactory to the
Administrative Agent, to the effect that such event will not impair the validity
of the security interests hereunder, the perfection and priority thereof, the
enforceability of the Loan Documents, and such other matters as may be
reasonably requested by the Administrative Agent.

 

Section 5.03           Pledged Securities.

 

(a)           Upon the payment in full of all Senior Revolving Guarantor
Obligations, the termination of the commitments under the Senior Revolving
Credit Documents and the expiration, termination, or cash-collateralization of
all letters of credit issued by any holder of Senior Indebtedness, if such
Pledgor shall become entitled to receive or shall receive any stock certificate
(including, without limitation, any certificate representing a stock dividend or
a distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Equity Interests of any Issuer, whether in addition
to, in substitution of, as a conversion of, or in exchange for, any shares of
the Pledged Securities, or otherwise in respect thereof, such Pledgor shall
accept the same as the agent of the Guaranteed Creditors, hold the same in trust
for the Guaranteed Creditors, segregated from other Property of such Pledgor,
and deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Pledgor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Pledgor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations.

 

(b)           Without the prior written consent of the Administrative Agent,
such Pledgor will not (i) unless otherwise expressly permitted hereby or under
the other Loan Documents, vote to enable, or take any other action to permit,
any Issuer to issue any Equity Interests of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Equity Interests of any nature of any Issuer, (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Pledged Securities or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Loan

 

14

--------------------------------------------------------------------------------


 

Agreement), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Pledged Securities or
Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement and the Liens securing the Senior Revolving Guarantor
Obligations or (iv) enter into any agreement or undertaking restricting the
right or ability of such Pledgor or the Administrative Agent to sell, assign or
transfer any of the Pledged Securities or Proceeds thereof.

 

(c)           In the case of each Pledgor that is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.03(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
Section 6.02(a) and Section 6.03 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 6.02(d) or
Section 6.03 with respect to the Pledged Securities issued by it.

 

(d)           In the case of each Pledgor that is a partner in a Partnership,
such Pledgor hereby consents to the extent required by the applicable
Partnership Agreement to the pledge by each other Pledgor, pursuant to the terms
hereof, of the Pledged Partnership Interests in such Partnership and to the
transfer of such Pledged Partnership Interests to the Administrative Agent or
its nominee and to the substitution of the Administrative Agent or its nominee
as a substituted partner in such Partnership with all the rights, powers and
duties of a general partner or a limited partner, as the case may be.  In the
case of each Pledgor member of an LLC, such Pledgor hereby consents to the
extent required by the applicable LLC Agreement to the pledge by each other
Pledgor, pursuant to the terms hereof, of the Pledged LLC Interests in such LLC
and to the transfer of such Pledged LLC Interests to the Administrative Agent or
its nominee and to the substitution of the Administrative Agent or its nominee
as a substituted member of the LLC with all the rights, powers and duties of a
member of the LLC in question.

 

(e)           Such Pledgor shall not agree to any amendment of a Partnership
Agreement or LLC Agreement that in any way adversely affects the perfection of
the security interest of the Administrative Agent in the Pledged Partnership
Interests or Pledged LLC Interests pledged by such Pledgor hereunder, including
any amendment electing to treat the membership interest or partnership interest
of such Pledgor as a security under Section 8-103 of the UCC without the prior
written consent of the Administrative Agent.

 

(f)            Each Pledgor shall furnish to the Administrative Agent such stock
powers and other instruments as may be required by the Administrative Agent to
assure the transferability of the Pledged Securities when and as often as may be
reasonably requested by the Administrative Agent.

 

(g)           The Pledged Securities will at all times constitute not less than
100% of the Equity Interests of the Issuer thereof owned by any Pledgor.  Each
Pledgor will not permit any Issuer of any of the Pledged Securities to issue any
new shares of any class of Equity Interests of such Issuer without the prior
written consent of the Administrative Agent.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VI
Remedial Provisions

 

Section 6.01           Code and Other Remedies.

 

(a)           Subject to the Intercreditor Agreement and the rights of the
Senior Revolving Guaranteed Creditors in the Collateral, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent, on
behalf of the Guaranteed Creditors, may exercise, in addition to all other
rights and remedies granted to them in this Agreement, the other Loan Documents
and in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law or otherwise available at law or equity.  Without limiting
the generality of the foregoing and subject to the Intercreditor Agreement and
the rights of the Senior Revolving Guaranteed Creditors in the Collateral, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Pledgor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Guaranteed Creditor or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  Any Guaranteed Creditor shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Pledgor, which right or equity is
hereby waived and released.  If applicable to any particular item of Collateral,
each Pledgor further agrees, at the Administrative Agent’s request and subject
to the Intercreditor Agreement, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Pledgor’s premises or elsewhere.  Any such
sale or transfer by the Administrative Agent either to itself or to any other
Person shall be absolutely free from any claim of right by Pledgor, including
any equity or right of redemption, stay or appraisal which Pledgor has or may
have under any rule of law, regulation or statute now existing or hereafter
adopted (and such Pledgor hereby waives any rights it may have in respect
thereof).  Upon any such sale or transfer and subject to the rights of the
Senior Revolving Guaranteed Creditors in the Collateral, the Administrative
Agent shall have the right to deliver, assign and transfer to the purchaser or
transferee thereof the Collateral so sold or transferred.  Subject to the
Intercreditor Agreement, the Administrative Agent shall apply the net proceeds
of any action taken by it pursuant to this Section 6.01, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Guaranteed Creditors hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in accordance with Section 10.02(c) of the Loan Agreement, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including, without limitation,
Section 9.615 of the UCC, need the Administrative Agent account for the surplus,
if

 

16

--------------------------------------------------------------------------------


 

any, to any Pledgor.  To the extent permitted by applicable law, each Pledgor
waives all claims, damages and demands it may acquire against the Administrative
Agent or any Guaranteed Creditor arising out of the exercise by them of any
rights hereunder except to the extent caused by the gross negligence or willful
misconduct of the Administrative Agent or such Guaranteed Creditor or their
respective agents.  If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

(b)           In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights, subject to the
Intercreditor Agreement and the rights of the Senior Revolving Guaranteed
Creditors in the Collateral, to dispose of or utilize the Collateral or any part
or parts thereof in any manner authorized or permitted by law or in equity, and
to apply the proceeds of the same towards payment of the Obligations.  Each and
every method of disposition of the Collateral described in this Agreement shall
constitute disposition in a commercially reasonable manner.

 

(c)           The Administrative Agent may appoint any Person as agent to
perform any act or acts necessary or incident to any sale or transfer of the
Collateral.

 

Section 6.02           Pledged Securities.

 

(a)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Pledgor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.02(c), each Pledgor shall be permitted to receive all cash
dividends paid in respect of the Pledged Securities paid in the normal course of
business of the relevant Issuer (other than liquidating or distributing
dividends), to the extent permitted in the Loan Agreement.  Subject to the
Intercreditor Agreement, any sums paid upon or in respect of any Pledged
Securities upon the liquidation or dissolution of any Issuer, any distribution
of capital made on or in respect of any Pledged Securities or any property
distributed upon or with respect to any Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof shall, unless otherwise subject to a perfected
security interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations.  If any sum of money or property so paid or
distributed in respect of any Pledged Securities shall be received by such
Pledgor, such Pledgor shall, until such money or property is paid or delivered
to the Administrative Agent or the Senior Revolving Administrative Agent, hold
such money or property in trust for the Administrative Agent, segregated from
other funds of such Pledgor, as additional security for the Obligations.

 

(b)           Unless an Event of Default shall have occurred and be continuing
and the and the Administrative Agent shall have given notice to the relevant
Pledgor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.02(c), each Pledgor shall be entitled to exercise
all voting, consent and corporate, partnership or limited liability rights with
respect to the Pledged Securities; provided, however, that no vote shall be
cast, consent given or right exercised or other action taken by such Pledgor
that would impair the Collateral, be inconsistent with or result in any
violation of any provision of the Loan Agreement, this Agreement or any other
Loan Document or, without the prior consent of the

 

17

--------------------------------------------------------------------------------


 

 Administrative Agent and the Lenders, enable or permit any Issuer to issue any
Equity Interest or to issue any other securities convertible into or granting
the right to purchase or exchange for any Equity Interest of any Issuer other
than as permitted by the Loan Agreement.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, upon notice by the Administrative Agent of its intent to exercise such
rights to the relevant Pledgor or Pledgors, and subject in all respects to the
Intercreditor Agreement, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments, Property or other Proceeds paid in
respect of the Pledged Securities and make application thereof to the Borrower
Obligations in accordance with Section 10.02(c) of the Loan Agreement, and
(ii) any or all of the Pledged Securities shall be registered in the name of the
Administrative Agent or its nominee, and (iii) the Administrative Agent or its
nominee may exercise (A) all voting, consent, corporate, partnership or limited
liability and other rights pertaining to such Pledged Securities at any meeting
of shareholders, partners or members (or other equivalent body), as the case may
be, of the relevant Issuer or Issuers or otherwise and (B) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Pledgor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for Property actually received by it, but the Administrative
Agent shall have no duty to any Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(d)           Upon the occurrence and during the continuance of an Event of
Default and subject in all respects to the Intercreditor Agreement, in order to
permit the Administrative Agent to exercise the voting and other consensual
rights that it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions that it may be entitled to receive hereunder,
(i) each Pledgor shall promptly execute and deliver (or cause to be executed and
delivered) to the Administrative Agent all such proxies, dividend payment orders
and other instruments as the Administrative Agent may from time to time
reasonably request and (ii) without limiting the effect of clause (i) above,
such Pledgor hereby grants to the Administrative Agent an irrevocable proxy to
vote all or any part of the Pledged Securities and to exercise all other rights,
powers, privileges and remedies to which a holder of the Pledged Securities
would be entitled (including giving or withholding written consents of
shareholders, partners or members, as the case may be, calling special meetings
of shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Securities on the
record books of the Issuer thereof) by any other Person (including such Issuer
or any officer or agent thereof).

 

(e)           Subject to the Intercreditor Agreement, each Pledgor hereby
authorizes and instructs each Issuer of any Pledged Securities pledged by such
Pledgor hereunder to (i) 

 

18

--------------------------------------------------------------------------------


 

comply with any instruction received by it from the Administrative Agent in
writing that (A) states that an Event of Default has occurred and is continuing
and (B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Administrative Agent.

 

(f)            Upon the occurrence and during the continuance of an Event of
Default, if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Pledgor in
respect thereof to exercise the voting and other consensual rights which such
Pledgor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall, subject
to the Intercreditor Agreement, thereupon become vested in the Administrative
Agent who shall thereupon have the sole right to exercise such voting and other
consensual rights, but the Administrative Agent shall have no duty to exercise
any such voting or other consensual rights and shall not be responsible for any
failure to do so or delay in so doing.

 

Section 6.03           Private Sales of Pledged Securities.

 

(a)           Each Pledgor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Securities, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise or may determine that a public sale is
impracticable or not commercially reasonable and, accordingly, may resort to one
or more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Each Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(b)           Each Pledgor agrees to use commercially reasonable efforts to do
or cause to be done all such other acts as may reasonably be necessary to make
such sale or sales of all or any portion of the Pledged Securities pursuant to
this Section 6.03 valid and binding and in compliance with any and all other
applicable Governmental Requirements.  Each Pledgor further agrees that a breach
of any of the covenants contained in this Section 6.03 will cause irreparable
injury to the Guaranteed Creditors, that the Guaranteed Creditors have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.03 shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred or is
continuing under the Loan Agreement.

 

19

--------------------------------------------------------------------------------


 

Section 6.04           Waiver; Deficiency.  Each Pledgor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any
Guaranteed Creditor to collect such deficiency.

 

Section 6.05           Non-Judicial Enforcement.  The Administrative Agent may
enforce its rights hereunder without prior judicial process or judicial hearing,
and to the extent permitted by law, each Pledgor expressly waives any and all
legal rights which might otherwise require the Administrative Agent to enforce
its rights by judicial process.

 

ARTICLE VII
The Administrative Agent

 

Section 7.01           Administrative Agent’s Appointment as Attorney-in-Fact,
Etc.

 

(a)           Each Pledgor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Pledgor and in the name of
such Pledgor or in its own name, for the purpose of carrying out the terms of
this Agreement, to, subject to the Intercreditor Agreement, take any and all
reasonably appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Pledgor hereby gives the Administrative Agent the power and
right, on behalf of such Pledgor but subject to the Intercreditor Agreement,
without notice to or assent by such Pledgor, to do any or all of the following:

 

(i)            in the name of such Pledgor or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due with respect to any Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any such moneys due with respect to any other Collateral
whenever payable;

 

(ii)           unless being disputed under Section 8.04 of the Loan Agreement,
pay or discharge Taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement or any other Loan Document and pay all or any part of the premiums
therefor and the costs thereof;

 

(iii)          execute, in connection with any sale provided for in Section 6.01
or Section 6.03, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(iv)          (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (C) commence

 

20

--------------------------------------------------------------------------------


 

and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Collateral or any portion thereof and
to enforce any other right in respect of any Collateral; (D) defend any suit,
action or proceeding brought against such Pledgor with respect to any
Collateral; (E) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; and (F) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Pledgor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the Guaranteed
Creditors’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Pledgor might do.

 

Anything in this Section 7.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.01(a) unless (a) an Event of Default
shall have occurred and be continuing and (b) a “Blockage Period” or “Standstill
Period”, as such terms are defined in the Intercreditor Agreement, shall not
have occurred and be continuing.

 

(b)           If any Obligor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.01, together with interest
thereon at a rate per annum equal to the post-default rate specified in
Section 3.02(c) of the Loan Agreement, but in no event to exceed the Highest
Lawful Rate, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Obligor, shall be payable by such Obligor to the
Administrative Agent on demand.

 

(d)           Each Obligor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue and in compliance hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated.

 

Section 7.02           Duty of Administrative Agent.  The Administrative Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9.207 of the UCC or otherwise,
shall be to deal with it in the same manner as the Administrative Agent deals
with similar Property for its own account and the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which comparable secured parties accord comparable
collateral.  Neither the Administrative Agent, any Guaranteed Creditor nor any
of their Related Parties shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the

21

--------------------------------------------------------------------------------


 

request of any Pledgor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the Guaranteed Creditors hereunder are
solely to protect the Administrative Agent’s and the Guaranteed Creditors’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Guaranteed Creditor to exercise any such powers. 
The Administrative Agent and the Guaranteed Creditors shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their Related Parties shall be responsible
to any Obligor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.  To the fullest extent permitted by
applicable law, the Administrative Agent shall be under no duty whatsoever to
make or give any presentment, notice of dishonor, protest, demand for
performance, notice of non-performance, notice of intent to accelerate, notice
of acceleration, or other notice or demand in connection with any Collateral or
the Obligations, or to take any steps necessary to preserve any rights against
any Pledgor or other Person or ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not it has or is deemed to have knowledge of such
matters.  Each Obligor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Administrative Agent or any Guaranteed Creditor to proceed
against any Obligor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any Guaranteed Creditor now has or may
hereafter have against any Obligor or other Person.

 

Section 7.03           Execution of Financing Statements.  Pursuant to the UCC
and any other applicable law, each Pledgor authorizes the Administrative Agent
to file or record financing statements and other filing or recording documents
or instruments with respect to the Collateral without the signature of such
Pledgor in such form and in such offices as the Administrative Agent reasonably
determines appropriate to perfect the security interests of the Administrative
Agent under this Agreement.  A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

 

Section 7.04           Authority of Administrative Agent.  Each Obligor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Guaranteed Creditors, be governed by the Loan Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Obligors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Guaranteed Creditors with full and valid authority so to act or refrain from
acting, and no Obligor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

ARTICLE VIII
Subordination of Indebtedness

 

22

--------------------------------------------------------------------------------


 

Section 8.01           Subordination of All Obligor Claims.  As used herein, the
term “Obligor Claims” shall mean all debts and obligations of the Borrower or
any other Obligor to any other Obligor, whether such debts and obligations now
exist or are hereafter incurred or arise, or whether the obligation of the
debtor thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or obligations be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by such other Obligor.  After and during
the continuation of an Event of Default, no Obligor shall receive or collect,
directly or indirectly, from any other Obligor in respect thereof any amount
upon the Obligor Claims.

 

Section 8.02           Claims in Bankruptcy.  In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving any Obligor, the Administrative Agent on behalf of the
Administrative Agent and the Guaranteed Creditors shall have the right to prove
their claim in any proceeding, so as to establish their rights hereunder and
receive, subject in all respects to the Intercreditor Agreement, directly from
the receiver, trustee or other court custodian, dividends and payments which
would otherwise be payable upon Obligor Claims.  Each Obligor hereby assigns
such dividends and payments to the Administrative Agent for the benefit of the
Administrative Agent and the Guaranteed Creditors for application against the
Borrower Obligations as provided under Section 10.02(c) of the Loan Agreement. 
Should any Agent or Guaranteed Creditor receive, for application upon the
Obligations, any such dividend or payment which is otherwise payable to any
Obligor, and which, as between such Obligors, shall constitute a credit upon the
Obligor Claims, then upon payment in full in cash of the Borrower Obligations
under the Loan Agreement, the intended recipient shall become subrogated to the
rights of the Administrative Agent and the Guaranteed Creditors to the extent
that such payments to the Administrative Agent and the Guaranteed Creditors on
the Obligor Claims have contributed toward the liquidation of the Obligations,
and such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if the Administrative Agent and the Guaranteed
Creditors had not received dividends or payments upon the Obligor Claims.

 

Section 8.03           Payments Held in Trust.  In the event that,
notwithstanding Section 8.01 and Section 8.02 and subject in all respects to the
Intercreditor Agreement, any Obligor should receive any funds, payments, claims
or distributions which are prohibited by such Sections, then it agrees: (a) to
hold in trust for the Administrative Agent and the Guaranteed Creditors an
amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Guaranteed Creditors or the Senior
Revolving Administrative Agent, for the benefit of the Senior Revolving
Guaranteed Creditors; and each Obligor covenants promptly to pay the same to the
Administrative Agent or the Senior Revolving Administrative Agent.

 

Section 8.04           Liens Subordinate.  Each Obligor agrees that, until the
Borrower Obligations are paid in full in cash, any Liens securing payment of the
Obligor Claims shall be and remain inferior and subordinate to any Liens
securing payment of the Obligations and the Liens securing payment of the Senior
Revolving Guarantor Obligations, regardless of whether

 

23

--------------------------------------------------------------------------------


such encumbrances in favor of such Obligor, the Administrative Agent or any
Guaranteed Creditor presently exist or are hereafter created or attach.  Without
the prior written consent of the Administrative Agent and subject in all
respects to the Intercreditor Agreement, no Obligor, during the period in which
any of the Borrower Obligations are outstanding, shall (a) exercise or enforce
any creditor’s right it may have against any debtor in respect of the Obligor
Claims, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
securing payment of the Obligor Claims held by it.

 

Section 8.05           Notation of Records.  Upon the request of the
Administrative Agent, all promissory notes and all accounts receivable ledgers
or other evidence of the Obligor Claims accepted by or held by any Obligor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.

 

ARTICLE IX
Miscellaneous

 

Section 9.01           Waiver.  No failure on the part of the Administrative
Agent or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power, privilege or remedy or any
abandonment or discontinuance of steps to enforce such right, power, privilege
or remedy under this Agreement or any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power,
privilege or remedy under this Agreement or any other Loan Document preclude or
be construed as a waiver of any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy.  The remedies provided
herein are cumulative and not exclusive of any remedies provided by law or
equity.

 

Section 9.02           Notices.  All notices and other communications provided
for herein shall be given in the manner and subject to the terms of
Section 12.01 of the Loan Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

 

Section 9.03           Payment of Expenses, Indemnities, Etc.

 

(a)           Each Guarantor agrees to pay or reimburse each Guaranteed Creditor
and the Administrative Agent for all out-of-pocket expenses incurred by such
Person, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Guaranteed Creditor, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including, without limitation, all costs and expenses
incurred in collecting against such Guarantor under the guarantee contained in
ARTICLE II or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Guarantor is a party.

 

(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Guaranteed Creditors harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all Other Taxes which may be
payable or determined to be payable

 

24

--------------------------------------------------------------------------------


 

with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

 

(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Guaranteed Creditors harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 12.03 of the Loan Agreement.

 

Section 9.04           Amendments in Writing.  None of the terms or provisions
of this Agreement may be waived, amended, supplemented or otherwise modified
except in accordance with Section 12.02 of the Loan Agreement.

 

Section 9.05           Successors and Assigns.  The provisions of this Agreement
shall be binding upon the Obligors and their successors and assigns and shall
inure to the benefit of the Administrative Agent and the Guaranteed Creditors
and their respective successors and assigns; provided that except as set forth
in Section 9.11 of the Loan Agreement, no Obligor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the Lenders, and any such
purported assignment, transfer or delegation shall be null and void.

 

Section 9.06           Survival; Revival; Reinstatement.

 

(a)           All covenants, agreements, representations and warranties made by
any Obligor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the
Administrative Agent, the other Agents and the Lenders and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, the other Agents or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under the Loan Agreement is
outstanding and unpaid.  The provisions of Section 9.03 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans or the termination of this
Agreement, any other Loan Document or any provision hereof or thereof.

 

(b)           To the extent that any payments on the Guarantor Obligations or
proceeds of any Collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Guarantor Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Guaranteed Creditors’
Liens, security interests, rights, powers and remedies under this Agreement and
each other Loan Document shall continue in full force and effect.  In such
event, each Loan Document shall be automatically reinstated and the

 

 

25

--------------------------------------------------------------------------------


 

Borrower shall take such action as may be reasonably requested by the
Administrative Agent and the Guaranteed Creditors to effect such reinstatement.

 

Section 9.07           Counterparts; Integration; Effectiveness.

 

(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 

(b)           This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPERANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)           This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto, the Lenders and their
respective successors and assigns.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 9.08           Severability.  Any provision of this Agreement or any
other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 9.09           Set-Off.  Subject to the Intercreditor Agreement, if an
Event of Default shall have occurred and be continuing, each Lender and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations (of whatsoever kind, including, without limitations
obligations under Swap Agreements) at any time owing by such Lender or Affiliate
to or for the credit or the account of any Obligor against any of and all the
obligations of the Obligor owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured.  The rights of each
Lender under this Section 9.09 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.

 

26

--------------------------------------------------------------------------------


 

Section 9.10           Governing Law; Submission to Jurisdiction.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY ACCEPTS FOR
ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c)           EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OF THE LOAN AGREEMENT (OR SUCH OTHER ADDRESS
AS IS SPECIFIED PURSUANT TO SECTION 12.01 OF THE LOAN AGREEMENT) OR SCHEDULE 1
HERETO, AS APPLICABLE, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER
SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF
A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

 

(d)           EACH PARTY HEREBY (1) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (2) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (3) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(4) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE TRANSACTIONS

 

27

--------------------------------------------------------------------------------


 

CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 9.10.

 

Section 9.11           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12           Acknowledgments.  Each Obligor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           neither the Administrative Agent nor any Guaranteed Creditor has
any fiduciary relationship with or duty to any Obligor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Obligors, on the one hand, and the Administrative Agent
and Guaranteed Creditors, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Creditors or among the Obligors and the Guaranteed Creditors.

 

(d)           Each of the parties hereto specifically agrees that it has a duty
to read this Agreement, the Security Instruments and the other Loan Documents
and agrees that it is charged with notice and knowledge of the terms of this
Agreement, the Security Instruments and the other Loan Documents; that it has in
fact read this Agreement, the Security Instruments and the other Loan Documents
and is fully informed and has full notice and knowledge of the terms, conditions
and effects thereof; that it has been represented by independent legal counsel
of its choice throughout the negotiations preceding its execution of this
Agreement and the Security Instruments; and has received the advice of its
attorney in entering into this Agreement and the Security Instruments; and that
it recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 9.13           Additional Obligors and Pledgors.  Each Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 8.14 of the Loan Agreement shall become an Obligor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement and shall thereafter have the same rights, benefits and obligations as
an Obligor party hereto on the date hereof.  Each Guarantor that is required to
pledge Equity Interests of its Subsidiaries shall execute and deliver a
Supplement, if such Equity Interests were not previously pledged.

 

28

--------------------------------------------------------------------------------


 

Section 9.14           Releases.

 

(a)           Release Upon Payment in Full.  The grant of a security interest
hereunder and of all rights, powers and remedies in connection herewith shall
remain in full force and effect until the Administrative Agent has
(i) retransferred and delivered all Collateral in its possession to the
Pledgors, and (ii) executed a written release or termination statement and
reassigned to the Pledgors without recourse or warranty any remaining Collateral
and all rights conveyed hereby.  Upon the complete payment of the Borrower
Obligations and the compliance by the Obligors with all covenants and agreements
hereof, the Administrative Agent, at the expense of the Borrower, will promptly
release, reassign and transfer the Collateral to the Pledgors and declare this
Agreement to be of no further force or effect.

 

(b)           Partial Releases.  If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Pledgor in a transaction permitted
by the Loan Agreement, then the Administrative Agent, at the request and sole
expense of such Pledgor, shall promptly execute and deliver to such Pledgor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral and the Equity Interests of the
Issuer thereof.  At the request and sole expense of the Borrower, a Guarantor
shall be released from its obligations hereunder in the event that all the
Equity Interests of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Loan Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least ten Business
Days prior to the date of the proposed release, a written request of a
Responsible Officer of the Borrower for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with the Loan Agreement and the other Loan Documents.

 

(c)           Retention in Satisfaction.  Except as may be expressly applicable
pursuant to Section 9.620 of the UCC, no action taken or omission to act by the
Administrative Agent or the Guaranteed Creditors hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect,
until the Administrative Agent and the Guaranteed Creditors shall have applied
payments (including, without limitation, collections from Collateral) towards
the Obligations in the full amount then outstanding or until such subsequent
time as is provided in Section 9.14(a).

 

Section 9.15           Acceptance.  Each Obligor hereby expressly waives notice
of acceptance of this Agreement, acceptance on the part of the Administrative
Agent and the Guaranteed Creditors being conclusively presumed by their request
for this Agreement and delivery of the same to the Administrative Agent.

 

[Remainder of page intentionally left blank; signature page follows]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Second Lien Guaranty
and Pledge Agreement to be duly executed and delivered as of the date first
above written.

 

 

BORROWER:

LINN ENERGY, LLC

 

 

 

 

 

By:

/s/ Kolja Rockov

 

 

Kolja Rockov

 

 

Executive Vice President and Chief Financial Officer

 

 

 

 

GUARANTORS:

LINN ENERGY HOLDINGS, LLC

 

LINN OPERATING, INC.

 

PENN WEST PIPELINE, LLC

 

MID ATLANTIC WELL SERVICE, INC.

 

MID-CONTINENT HOLDINGS I, LLC

 

MID-CONTINENT HOLDINGS II, LLC

 

MID-CONTINENT I, LLC

 

MID-CONTINENT II, LLC

 

LINN GAS MARKETING, LLC

 

LINN EXPLORATION MIDCONTINENT, LLC

 

 

 

 

 

By:

/s/ Kolja Rockov

 

 

Kolja Rockov

 

 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

Signature Page - Guaranty and Pledge Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as

of the date hereof by:

 

ADMINISTRATIVE AGENT:

BNP PARIBAS

 

 

 

By:

/s/ Doug Liftman

 

Name: Doug Liftman

 

Title: Managing Director

 

 

 

By:

 /s/ Betsy Jocher

 

Name: Betsy Jocher

 

Title: Director

 

 

 

 

Signature Page - Guaranty and Pledge Agreement

--------------------------------------------------------------------------------